Case 1:17-cv-00462-TBD Document 184 Filed 09/13/19 Page 1 of 3 PageID #: 3053



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

BAYER INTELLECTUAL PROPERTY GmbH,      )
BAYER AG and                           )
JANSSEN PHARMACEUTICALS, INC.,         )
                                       )
               Plaintiffs,             )
                                       )
v.                                     )               Case No. 17-cv-00462-TBD
                                       )               CONSOLIDATED
TARO PHARMACEUTICAL INDUSTRIES, LTD.)
and TARO PHARMACEUTICALS U.S.A., INC., )
et al.,                                )
                                       )
               Defendants.             )


      NOTICE OF WITHDRAWAL AND NOTICE OF ENTRY OF APPEARANCE

       Pursuant to Local Rule 83.7, Defendant SIGMAPHARM LABORATORIES, LLC

(“SIGMAPHARM”) hereby notifies the Court that R. Touhey Myer, Esquire is withdrawing as

counsel for SIGMAPHARM in this action, and that Lynne Terrebonne, Esquire and Michael P.

Hogan, Esquire, previously admitted pro hac vice, are withdrawing as counsel for

SIGMAPHARM in this action. Patricia Smink Rogowski hereby enters her appearance as

counsel for SIGMAPHARM in this action.

Dated: September 13, 2019                   Respectfully submitted,

                                            ROGOWSKI LAW LLC

                                            By: /s/ Patricia S. Rogowski
                                            Patricia Smink Rogowski, Del. Bar ID #2632
                                            501 Silverside Road, Suite 11
                                            Silverside Carr Executive Center
                                            Wilmington, DE 19809
                                            Tel: (302) 893-0048
                                            pat@rogowskilaw.com
Case 1:17-cv-00462-TBD Document 184 Filed 09/13/19 Page 2 of 3 PageID #: 3054



                                   CAESAR RIVISE P.C.

                                   Robert S. Silver (Pro Hac Vice)
                                   1635 Market Street, 12th Floor
                                   Philadelphia, PA 19103-2212
                                   Tel: (215) 567-2010
                                   rsilver@crbcp.com

                                   Attorneys for Defendant,
                                     SigmaPharm Laboratories, LLC




                                      2
Case 1:17-cv-00462-TBD Document 184 Filed 09/13/19 Page 3 of 3 PageID #: 3055



                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 13, 2019, I caused to be electronically filed a true and
correct copy of the foregoing document with the Clerk of the Court using CM/ECF, which will
send notification that such filing is available for viewing and downloading to the counsel of
record in this action.


                                                      _/s/ Patricia S. Rogowski_______________
                                                      Patricia Smink Rogowski, Del Bar ID 2632




                                                 3
